Name: COMMISSION REGULATION (EC) No 62/97 of 16 January 1997 temporarily suspending the issuing of export licences in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural activity
 Date Published: nan

 No L 14/38 EN Official Journal of the European Communities 17. 1 . 97 COMMISSION REGULATION (EC) No 62/97 of 16 January 1997 temporarily suspending the issuing of export licences in the wine sector Whereas on the basis of information available to the Commission on 15 January 1997 concerning applications for export licences, it appears that there is a serious risk that the quantity provided for in the Agreement will shortly be exhausted; whereas it is necessary to avoid a volume of applications likely to lead to a distortion in competition between operators and to threaten the conti ­ nuity of exports during the remainder of the year; whereas, consequently, applications for which licences have not yet been granted should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1685/95 of 10 July 1995 on arrangements for issuing export licences for wine sector products and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector ('), as last amended by Regulation (EC) No 2807/95 (2), and in particular Article 3 (4) thereof, Whereas under Article 55 (7) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organiza ­ tion of the market in wine (3), as amended by Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the Agreements concluded during the Uruguay Round of multilateral trade negotiations (4), export refunds are granted for products in the wine sector only within the limits on volumes and expenditure laid down in those Agreements; Whereas Article 3 of Regulation (EC) No 1685/95 lays down the conditions in which special measures may be taken by the Commission to avoid early exhaustion of the annual quantity commitment provided for under the Agreement; HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences with advance fixing of refunds in the wine sector lodged from 8 January 1997 to 16 January 1997 shall be rejected . Article 2 This Regulation shall enter into force on 17 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 161 , 12. 7. 1995, p. 2 . (2) OJ No L 291 , 6 . 12. 1995, p. 18 . (3) OJ No L 84, 27. 3 . 1987, p. 1 . (4) OJ No L 349, 31 . 12 . 1994, p . 105 .